                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                           CEDAR RAPIDS DIVISION

  UNITED STATES OF AMERICA,
                   Plaintiff,                              No. 18-CR-31 CJW
  vs.                                                   ORDER SCHEDULING
                                                        CONFERENCE CALL
  GREGORY STEPHEN,
                   Defendant.
                                 ____________________

         A conference call with the attorneys regarding scheduling matters will take place
before the undersigned on Wednesday, May 1, 2019, at 3:00 p.m.
         IT IS SO ORDERED this 30th day of April, 2019.




                                          __________________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




        Case 1:18-cr-00031-CJW-MAR Document 120 Filed 04/30/19 Page 1 of 1
